Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


AFTER-FINAL AMENDMENT
The after-final amendments filed Aug 4, 2022 to the claims have been entered.


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Jessica P. Rogers and Ian G. DiBernardo on Aug 16, 2022.

Please amend claims 2 and 18 as follows:
2. (Examiner’s Amendment) A method of processing three-dimensional laser scan data, the method comprising:
generating, by a graphics processing unit, a tessellation pattern using a range cube map, preparing the range cube map comprising the range cube map being prepared using a range texture and an image cube map comprising at least one of an intensity texture and a color texture from the three-dimensional laser scan data, wherein the image cube map corresponds to the range cube map, and wherein the image cube map is generated from a spherical panorama image texture by culling at least one primitive comprising a corresponding set of vertices;
rendering an image based on the tessellation pattern by sampling the image cube map.
 

18. (Examiner’s Amendment) A which stores a computer program which comprises instructions for performing the method according to claim 1.



Allowable Subject Matter
Claims 1-2, 5-7, 9, 11-16, 18-19 and 21-22 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699